Citation Nr: 0717521	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bursitis, right 
shoulder.

2.  Entitlement to an initial compensable evaluation for 
residuals of a left thumb injury.

3.  Entitlement to an initial compensable evaluation for 
residuals of a lipoma, right buttock.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1990 to July 2001.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The Board REMANDS the claim of entitlement to service 
connection for bursitis, right shoulder, to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided. 

2.  The veteran is right handed.

2.  The veteran experiences mild pain on repetitive use of 
his left thumb, but such residual of his left thumb injury 
causes no reduction in range of motion or any other 
functional limitation. 

3.  The lipoma on the veteran's right buttock is 
asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 10 percent 
evaluation for residuals of a left thumb injury have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4,71a, Diagnostic Code 
5228 (2006).  

2.  The criteria for entitlement to an initial compensable 
evaluation for residuals of a lipoma, right buttock, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4,118, Diagnostic Codes 7801-
7805, 7819 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating those claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

1.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated July 2003 and October 
2003, before initially deciding those claims in a rating 
decision dated May 2004.  The timing of these notice letters 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of these notice letters considered in conjunction 
with the content of another letter sent to the veteran in 
March 2006 also reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II and 
Dingess/Hartman.  In the aforementioned notice letters, the 
RO acknowledged the veteran's claims, notified him of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of VA's 
duty to assist, and indicated that it was developing his 
claims pursuant to that duty.  As well, the RO provided the 
veteran all necessary information on disability ratings and 
effective dates.  The RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to identify 
or send directly to VA all requested evidence.  

2.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records and post-service VA and 
private treatment records.  The RO also conducted further 
medical inquiry in support of the claims being decided by 
affording the veteran VA examinations, during which examiners 
addressed the severity of the disorders at issue in this 
appeal.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 



II.  Analysis of Claims

The veteran seeks higher initial evaluations for residuals of 
a left thumb injury and a lipoma of the right buttock.  He 
contends that the noncompensable (zero percent) evaluations 
assigned these disabilities do not accurately reflect the 
severity of the residuals of the injury and lipoma.  Such 
symptomatology allegedly includes left thumb pain, a weakened 
grip secondary to the pain, pain in the area of the lipoma, 
which has not been removed, and disfigurement.  This 
symptomatology allegedly warrants the assignment of 10 
percent evaluations for both disabilities at issue in this 
appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in the parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2006); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Residuals, Left Thumb Injury

The RO has evaluated the veteran's left thumb disability as 
noncompensably disabling pursuant to Diagnostic Code (DC) 
5228.  This DC provides that a 0 percent evaluation is 
assignable for limitation of motion of the thumb (dominant or 
nondominant) with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent evaluation is 
assignable for limitation of motion of the thumb (dominant or 
nondominant) with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. 
§ 4.71a, DC 5228 (2006).

A 10 percent evaluation is also assignable for favorable 
ankylosis of the thumb (dominant or nondominant).  A 20 
percent evaluation is assignable for unfavorable ankylosis of 
the thumb (dominant or nondominant).  38 C.F.R. § 4.71a, DC 
5224 (2006).  

According to these criteria and based on the reasoning 
discussed below, the evidence establishes that the veteran's 
left thumb disability picture more nearly approximates the 
criteria for an initial 10 percent evaluation. 

The veteran injured his left thumb during service when he 
smashed it against a truck tailgate.  X-rays taken at that 
time revealed a bone chip over the first distal 
interphalangeal (DIP) joint consistent with an avulsion 
fracture.  This injury resolved quickly following treatment 
and, on separation examination conducted in March 1990, an 
examiner noted a normal clinical evaluation of the veteran's 
upper extremities.

Following discharge from service, the veteran did not seek 
treatment for residuals of the left thumb injury.  He did, 
however, undergo two VA examinations of his left thumb.  
During the first such examination, conducted in February 
2004, he reported that he had flare-ups of pain in his left 
thumb, which occurred twice monthly, lasted a day, and was 
precipitated by cold weather.  He further reported that he 
alleviated the pain by using pain medication.  He explained 
that this pain caused functional impairment because it 
hindered his ability to grip, a skill that he needed as a 
letter carrier.  The examiner noted that the veteran was 
right handed, had full range of motion with no pain and no 
ankylosis of the left thumb.  The examiner further noted 
that, on repetitive use, the veteran experienced pain, but no 
limitation of motion.  
X-rays confirmed an old chip fracture.  

During the second such examination, conducted in May 2005, 
the veteran reported pain on repetitive use of the left 
thumb.  The examiner noted that the veteran had no 
significant problems with his left thumb, perfect range of 
motion and no significant pain.  He further noted that the 
veteran had mild pain on repetitive use of the left thumb, 
which did not cause restriction in the veteran's range of 
motion.

The reports of the veteran's post-service VA examinations 
establish that the veteran has left thumb pain on repetitive 
use, a symptom warranting an initial 10 percent evaluation 
under 38 C.F.R. § 4.40, 4.45, 4.59.  The same evidence shows 
that the veteran experiences no other symptomatology 
secondary to his in-service left thumb injury, which would 
allow for the assignment of an initial evaluation in excess 
of 10 percent under the same regulations or any DC noted 
above.  

B.  Residuals, Lipoma, Right Buttock

The RO has evaluated the lipoma on the veteran's right 
buttock as noncompensably disabling pursuant to Diagnostic 
Code (DC) 7819.  This DC provides that benign skin neoplasms 
are to be rated as disfigurement of the head, face or neck 
under DC 7800, scars under DCs 7801-7805, or impairment of 
function.  38 C.F.R. 
§ 4.118, DC 7819 (2006).

Disfigurement of the head, face or neck is to be rated under 
DC 7800.  Under DC 7800, a 10 percent evaluation is 
assignable when one characteristic of disfigurement appears.  
A 30 percent evaluation is assignable when there is visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2006).  

Scars, other than of the head, face, or neck, which are deep 
or cause limited motion, are to be rated under DC 7801.  DC 
7801 provides that a 10 percent evaluation is assignable for 
such scars when the area or areas exceed 6 square inches (39 
sq. cm.).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 sq. cm.).  38 
C.F.R. § 4.118, DC 7801 (2006).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
§ 4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (1), (2) (2006).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2006).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2006).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2006).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2006).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2006).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2006).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2006).

According to these criteria and based on the reasoning 
discussed below, the evidence establishes that the veteran's 
lipoma disability picture does not more nearly approximate 
the criteria for an initial compensable evaluation. 

During service in 1991, the veteran sought treatment for a 
lump on his right buttock, which had reportedly been present 
for two months.  A medical professional characterized the 
lump as a sebaceous cyst, but did not remove it.  Two months 
later, the veteran again mentioned the lump, but indicated 
that it was not causing any pain.

Following discharge from service, the veteran did not seek 
treatment for the lipoma.  He did, however, undergo two VA 
examinations of the lipoma.  During the first such 
examination, conducted in February 2004, he reported that he 
developed the lipoma after receiving an injection in service.  
He further reported that he had not sought treatment for the 
lipoma and that it had not grown significantly.  The examiner 
noted that the lipoma caused a bulge on the veteran's right 
buttock, but no functional impact or impairment of function.  
The examiner described the lipoma as soft, nontender, and 
three by two centimeters in diameter. 

During the second such examination, conducted in May 2005, 
the veteran reported that the lipoma was painless, but had 
become hard, interfering with his ability to sit on hard 
surfaces.  The examiner characterized the lipoma as 
asymptomatic.  

The reports of the veteran's post-service VA examinations 
establish that the lipoma on the veteran's right buttock is 
asymptomatic, causing no functional limitation.  A 
compensable evaluation is thus not assignable for that 
condition under any pertinent DC.  

C.  Conclusion

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded different evaluations in the future should either of 
his disability pictures change.  38 C.F.R. § 4.1.  At 
present, however, the aforementioned evaluations are the most 
appropriate given the medical evidence of record.  

Based on the previously noted findings, the Board concludes 
that the criteria for entitlement to an initial 10 percent 
evaluation for residuals of a left thumb injury have been 
met.  The Board also concludes that the criteria for 
entitlement to an initial compensable evaluation for 
residuals of a lipoma, right buttock, have not been met.  In 
reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect the disabilities have 
on the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2006).  With regard to the claim of entitlement to 
an initial compensable evaluation for residuals of a lipoma, 
right buttock, the Board also considered the doctrine of 
reasonable doubt.  However, because the evidence with regard 
to that claim is not in relative equipoise, such doctrine is 
not for application.  Rather, as a preponderance of the 
evidence is against that claim, it must be denied.


ORDER

An initial 10 percent evaluation for residuals of a left 
thumb injury is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An initial compensable evaluation for residuals of a lipoma, 
right buttock, is denied.




REMAND

The veteran also claims entitlement to service connection for 
bursitis of the right shoulder.  Additional action is 
necessary before the Board decides this claim.

The VCAA, which requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim, is applicable to 
this appeal.  Under 38 U.S.C.A. 
§ 5103A, VA's duty to assist includes providing a claimant a 
medical examination or obtaining a medical opinion when an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, an examination in support of the claim 
being remanded is necessary.  Service medical records 
establish that, during the veteran's period of service, he 
received treatment for right shoulder complaints.  Post-
service medical records establish that the veteran currently 
has a right shoulder disorder.  A medical opinion is thus 
needed regarding whether there is any relationship between 
such disorder and documented in-service right shoulder 
complaints.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for bursitis of 
the right shoulder.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Diagnose any right shoulder 
disorder shown to exist;  

b) Offer an opinion regarding 
whether such disorder is at least as 
likely as not (50 percent or more 
probability) related to the 
veteran's period of active service, 
including documented right shoulder 
complaints; and 

c) Provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Readjudicate the claim being remanded 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claim being remanded.  No 
action is required of the veteran unless he receives further 
notice.  He does, however, have the right to submit 
additional evidence and argument on the remanded claim.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 


Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


